Case 5:19-cv-05100-TLB Document17 Filed 06/11/19 Page 1 of 2 PagelD #: 266

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

WALMART INC., et al. PLAINTIFFS

V. CASE NO. 5:19-CV-05100

PILGRIM’S PRIDE CORPORATION, et al. DEFENDANTS
ORDER OF TRANSFER

Currently before the Court is an Unopposed Motion to Transfer Venue (Doc. 15).
Plaintiffs originally filed suit in this Court because the parties’ forum-selection clauses in
their supplier agreements required that venue be laid in this district. Upon due
consideration, the Court agrees with the parties that venue is more appropriate in the
Northern District of Illinois because that court is currently handling three class action
complaints and twenty-five direct action complaints that assert similar antitrust claims
against the Defendants. See in re Broiler Chicken Litig., No. 1:16-cv-08637 (N.D. Ill).
Accordingly, the Court finds that transferring this case to the Northern District of Illinois is
proper because the case might have been brought in that district, and all parties have
consented to the transfer. See 28 U.S.C. § 1404(a). Furthermore, this transfer will serve
the interests of justice, promote judicial economy, and provide a judicial forum that is more
convenient to the parties.

For these reasons, IT IS ORDERED that the Motion to Transfer Venue (Doc. 15)
is GRANTED.

IT IS FURTHER ORDERED that the Clerk of the Court immediately TRANSFER
this matter to the United States District Court for the Northern District of Illinois pursuant

to 28 U.S.C. § 1404(a).
Case 5:19-cv-05100-TLB Document17 Filed 06/11/19 Page 2 of 2 PagelD #: 267

IT IS SO ORDERED on this | | day of June, 20

 
  

 

pO TEL BOOKS
UNITED ES DISTRICT JUDGE
